Honorable Neil J. Gilligan
County Auditor
Uvalde County
Dvalda, Texas

Dear Sir:                            Opinion Number O-2923
                                     Be: Time for holding road
                                          bond elections.

              Ilbhave your letter of Novauber23, which reads as followsr

                     "Will you kindly inform me whether or not Arti-
              cle 704. as amended, Vernon's &notated Civil Statutes,
              providing bond elections shall be held not less than
              15 nor more than 30 days from the date or order of
              election, prevails wbr Article 2950 wherein it is
              stated that the munty Judge shall oause notice of
              election   to be posted or published for thirty days?
              I pm interested in P county-wide bond ale&ion - -
              road bond."

               We first aall your attention to ths fact that Title 22,
Chapter 3, hrticles 752a, et seq., constitute the staturoty authority for
the issuance of road bonds. Article 752f-2 reads as follows:

                   "The Conrmissioners'Court shall determine the
              time and plaoe or places of holding suoh election,
              and ths date of such election sh4.lnot be less than
              thirty days from the date of making the order of
              election."

               This artihle refers to the election contemplated by Article
752f, wherein it is provided that if the proposed issue of bonds and levy
of taxes is for tt7 e&ire  county, notice of election shall begiven by pub-
lioation In a newsgaper published,in such county for three successive weeks,
if there be one, and futiher provides that in addition thereto for P period
of three meks prior to said election, notice shall be posted by the county
olerk & four public plaoes in the county, one of whioh shall ba at the
oounty courthouse door.
                             .




Honorable Neil J. Gilligan - Page 2 (O-2923)



              1c, call your attention to Article 752g, which reads as
followsr

               "The manner of holding such sleotion and canvas-
     sing and making returns thereof shall be governed by the
     general laws of this State when not in confliot with the pro-
     visions of this Act."

          We ara of the opinion that the issuanoe of road bonds and the
manner of voting same must be in rccordanoe with the above quoted arti-
cles, and that &tic10 704, as amended, and 2950, referred to in your
latter, have no application in the isauanoe of such bonds.

          You PI-~,therefore, advised that in any road bond election,
notice thereof shall bs posted for P period of not less than thirty
days from the date,of the order of election.

         Trusting that the foregoing satisfactorily answers your in-
quip, we *rb

                                            Yours   very   truly



                                       ATTORNEY GIiXERALOF TE#S


                                           By /*/ Cl~rsncs E. Crowa
                                                   Clarence E. Crowe
                                                               Assistant
CEC-srEGW

APFROVED DEC 17, 1940
/s/ Gerald C. Mann
ATTORNEYGEIWRALOFTEXAS                  Approved Opinion Committee
                                        By BKB Chairman